Name: 2000/551/EC: Commission Decision of 15 September 2000 on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile fever (notified under document number C(2000) 2711) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  means of agricultural production;  health;  America;  agricultural policy
 Date Published: 2000-09-16

 Avis juridique important|32000D05512000/551/EC: Commission Decision of 15 September 2000 on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile fever (notified under document number C(2000) 2711) (Text with EEA relevance) Official Journal L 234 , 16/09/2000 P. 0046 - 0047Commission Decisionof 15 September 2000on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile fever(notified under document number C(2000) 2711)(Text with EEA relevance)(2000/551/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(1) thereof,Whereas:(1) Council Directive 90/426/EEC of 26 June 1990 lays down the animal health conditions governing the movement and import from third countries of equidae(3).(2) In certain states of the United States of America cases of West Nile fever, a non-contagious vector-transmitted viral disease accompanied by clinical signs of encephalitis, have been reported in horses.(3) The presence of this disease is liable to constitute a danger for humans and equidae.(4) Pending the meeting of the Standing Veterinary Committee the Commission should take interim protective measures with regard to equidae coming from the affected parts of the territory of the United States of America,HAS ADOPTED THIS DECISION:Article 11. In addition to the animal health certificate required in accordance with Council Directive 90/426/EEC for the temporary admission of registered horses, the re-entry after temporary export of registered horses and the imports and transit of equidae, coming from areas in the United States of America specified in Annex I to this Decision, a supplementary certificate in accordance with the specimen in Annex II to this Decision, duly completed and signed by the central competent veterinary authorities of the United States, shall be required for individual equidae.2. The provisions in paragraph 1 shall not apply to equidae coming from areas outside those specified in Annex I and which are transported on main roads in transit without stopping through the areas specified in Annex I directly to an airport situated within the areas specified in Annex I for subsequent air transport to the Community. During the transit and transhipment operations suitable measures must be taken to protect the equidae from vector insects.Article 2Member States shall amend the measures they apply with regard to the United States of America to bring them into line with this Decision.They shall inform the Commission thereof.Article 3This Decision shall apply until 31 October 2000.Article 4This Decision is adressed to the Member States.Done at Brussels, 15 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 149.(3) OJ L 224, 18.8.1990, p. 42.ANNEX IIn the United States of America the States of:- New York, including New York City- New Jersey- Massachusetts- Connecticut- Rhode IslandANNEX II>PIC FILE= "L_2000234EN.004703.EPS">